DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image inspection device” and “radar inspection device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
7.	Claims 1-5, and 9-10 are objected to because of the following informalities:  
Claim 1: “the control terminal” should be changed to read “a control terminal”.
Claim 1: “the laser radar” should be changed to read “a laser radar”.
Claim 1: “the collected data” should be changed to read “collected data”.
Claim 1: “the damage conditions” should be changed to read “damage conditions”.
Claims 2-4: “UWB” should be explicitly defined in at least first recitation of feature. 
Claim 5: “the battery power information” should be changed to read “battery power information”.
Claim 9: “the state information” should be changed to read “state information”.
Claim 9: “they battery power” should be changed to read “battery power”.
Claim 10: “the movement distance and the rotation angle” should be change to read “a movement distance and a rotation angle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “position information” in the last line. The claim does not appear to clarify whether the position information is referring to the position of the wall climbing robot as claimed previously in the claim, or to the position of the damages of the bridge and tunnel structure. Hence, this limitation renders the claim unclear and indefinite. 
Claims 2-10 are rejected for being dependent upon previously rejected base claim. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 207207653 U), in view of Ellenrieder (Development of a USV-Based Bridge Inspection System,2015, IEEE, OCEANS 2015-MTS/IEEE Washington, pp. 1-10), and further in view of Phan et al. (2016/0284075 A1) and Sun et al. (US 10,436,927 B2).
a.	Regarding claim 1, Guo teaches:
An automatic wall climbing type radar photoelectric robot system (Figs. 1-4) for inspection, comprising at least one wall climbing robot body (Figs. 1-4, [0025], “walking chassis 1”), the wall climbing robot body being provided with rotor systems (Figs. 1-4, [0027], “rotors 1”), running wheels (Figs. 1-4, [0025], “driving wheels 3” and “universal wheels 5”), a radar ([0030], “ultrasonic distance measuring sensor”) and a robot controller (Figs.1-4, [0027], “robot control box 9”), wherein the rotor systems are symmetrically disposed at two sides of the wall climbing robot body (Figs. 1-4 show that the rotor systems are symmetrically disposed on the sides of the robot body), an angle between each rotor system and a robot chassis can be automatically adjusted ([0027], “The rotor arm 12 can be rotated by the rotor servo 11 so as to adjust the direction of the rotor 1. Purpose to facilitate the use of planes or walls at different angles of inclination.”), and the rotor systems generate a reverse thrust to counteract the gravity and enable the wall climbing robot to cling to the surface of a bridge and tunnel structure through a plurality of running wheels ([0015], “The beneficial effects of the utility model are: : When climbing a wall on a wall, the gravity of the robot and the load, the reverse thrust of the propeller, and the frictional force are properly coordinated to achieve the working requirements of the climbing wall robot…Thrust in t he opposite direction, so that the robot is better adsorbed on the surface of the wall…”; [0032]-[0036]); 
the running wheels are disposed at the ends of the wall climbing robot body (Figs. 1-4, [0013], “the walking chassis includes a walking floor, two driving wheels are oppositely installed on the rear end of the walking floor…In the wheel, the universal wheel and the two driving wheels are arranged in an isosceles triangle structure.”), and the robot controller controls the movement of the wall climbing robot body to change the position of the wall climbing robot body ([0028], [0031]).
Guo fails to specifically teach the laser radar performs three-dimensional observation on the bridge and tunnel structure so as to create a map in real time and correct the position of the wall climbing robot; the wall climbing robot is equipped with an image inspection device and a radar inspection device so as to obtain the damage conditions of the surface and the inside of the bridge and tunnel structure within a certain range; and the control terminal receives the collected data of each wall climbing robot body, performs image stitching on a collected image, performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, automatically identifies the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result, and realizes three-dimensional modeling of the damages of the bridge and tunnel structure in combination with position information.
However, in the same field of endeavor, Ellenrieder teaches a robot for non-destructive inspection and diagnosis of damages of a bridge and tunnel structure (Page 2, “A. Manned Bridge Inspection”; Pages 2-3, “III. USV Design and Configuration for USV-Based Bridge Inspection”, the laser radar performs three-dimensional observation on the bridge and tunnel structure so as to create a map in real time and correct the position of the wall climbing robot (Pages 7-8, “6) Positioning” and “7) Cooperative sensing/Multi-session Mapping” disclose a use of SLAM-based navigation, which includes LiDAR measurements, to build a map of bridge structures and estimate position of the robot); and 
the wall climbing robot is equipped with an image inspection device and a radar inspection device so as to obtain the damage conditions of the surface and the inside of the bridge and tunnel structure within a certain range (Pages 2-3, “III. USV Design and Configuration for USV-Based Bridge Inspection”, “B. Functional Considerations for System Design”, Page 6, “1) Mission payloads – Imaging technologies”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo to include a laser radar for performing three-dimensional observation on the bridge and tunnel structure so as to create a map in real time and correct the position of the wall climbing robot, an image inspection device and a radar inspection device so as to obtain the damage conditions of the surface and the inside of the bridge and tunnel structure within a certain range, as taught by Ellenrieder. Such modification allows the robot to detect condition of the bridge and tunnel structure with improved accuracy. 
Yet, Ellenrieder fails to specifically teach the control terminal receives the collected data of each wall climbing robot body, performs image stitching on a collected image, performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, automatically identifies the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result, and realizes three-dimensional modeling of the damages of the bridge and tunnel structure in combination with position information.
However, in the same field of endeavor, Phan teaches the control terminal receives the collected data of each wall climbing robot body ([0088], “The server 401 can be coupled to an image capture device 445 arranged on a vehicle. The image capture device may be as described herein, such as, for example, the image capture device 200 of FIG. 2A or 220 of FIG. 2B. The image capture device 445 can be configured to capture images or sets of images of structures at various wavelengths or ranges of wavelengths of light as discussed above. In an example, the server 401 may be in communication with the image capture device 445 by direct attachment, such as through a wired attachment or wireless attachment.”), performs image stitching on a collected image ([0060], “In a next processing step 162, the different images from the various cameras are registered and stitched into single multi-channel images. For stitching the various camera images together, a homography is generated by matching like features that overlap across different images of the structure that are taken from different orientations or fields of view (e.g., such as upper and lower images of a structure, images taken at different vertical or horizontal angles with respect to the structure, and the like), and/or that are taken at different wavelengths.”), automatically identifies the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result ([0092], “The server 401 can be programmed or otherwise configured with machine learning algorithms, which may be used to automatically identify structural defects and structural inefficiencies, without human intervention. The server 401 may be adapted to automatically recognize structures without defects, and use those structures as baselines to identify structures with defects, without human intervention.”), and realizes three-dimensional modeling of the damages of the bridge and tunnel structure in combination with position information ([0092], “The server 401 can be programmed or otherwise configured with machine learning algorithms, which may be used to automatically identify structural defects and structural inefficiencies, without human intervention. The server 401 may be adapted to automatically recognize structures without defects, and use those structures as baselines to identify structures with defects, without human intervention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, to perform image stitching on collected images and automatically identify damages by a deep learning algorithm for an image stitching result, as taught by Phan. Such modification eliminates a need for human intervention.  
Yet, Phan fails to specifically teach the controller terminal performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, automatically identifies the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result.
However, Sun teaches the controller terminal performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, and automatically identifies the conditions of the structure by a deep learning algorithm for a radar inspection result (Col. 16 line 45-Col. 18 line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Guo, as modified by Ellenrider and Phan, with the data processing method of Sun, which includes performing full waveform inversion and three-dimensional reverse time migration imaging to identify the conditions of the structure. Such modification provides high-resolution images of subsurface of structure and thus improves precision in identifying the damages of the structure. 

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Ellenrieder, Phan, and Sun, and further in view of Chen (CN108011420 A).
a.	Regarding claim 2, the combination of Guo, Ellenrieder, Phan, and Sun fails to specifically teach wherein at least three UWB base stations are disposed on the bridge and tunnel structure, the UWB base stations transmit modulation signals to the outside, and after receiving the signals from different UWB base stations, the wall climbing robot calculates three-dimensional coordinates relative to the bridge and tunnel structure by a triangular localization mode. 
However, in the same field of endeavor, Chen teaches wherein at least three UWB base stations are disposed on the bridge and tunnel structure, the UWB base stations transmit modulation signals to the outside, and after receiving the signals from different UWB base stations, the robot calculates three-dimensional coordinates relative to the bridge and tunnel structure by a triangular localization mode ([0038], “Accordingly, an embodiment of the present invention proposes an autonomous mobile robot autonomous charging method and device based on UWB positioning, which is applied to an UWB positioning base station including an intelligent mobile robot, and at least three positioning information for determining the intelligent mobile robot”; [0053], “Step 102: After acquiring the position information of the charging post, periodically send a positioning request to each UWB positioning base station through the UWB tag module to determine the current position information of the intelligent mobile robot.”; [0058], “The UWB tag module is used to perform ranging measurement with the UWB positioning base station and calculate the current coordinates of the robot.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, Phan, and Sun, to use UWB base stations to determine position of the robot, as taught by Chen. Such modification improves accuracy in determining the position of the robot. 

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Ellenrieder, Phan, and Sun, and further in view of Osawa (US 6,764,373 B1).
a.	Regarding claim 5, the combination of Guo, Ellenrieder, Phan, and Sun fails to specifically teach wherein the robot controller monitors the battery power information of the wall climbing robot in real time, when the battery power is less than a safety threshold, the robot controller stores the current position information of the wall climbing robot and controls the wall climbing robot to move to the nearest charging and data receiving device in the shortest path so as to be charged, and after the wall climbing robot is charged, the robot controller controls the wall climbing robot to return to the stored position. 
However, in the same field of endeavor, Osawa teaches wherein the robot controller monitors the battery power information of the robot in real time, when the battery power is less than a safety threshold, the robot controller stores the current position information of the robot and controls the to move to the nearest charging and data receiving device in the shortest path so as to be charged, and after the robot is charged, the robot controller controls the robot to return to the stored position (Col. 17 line 56 – Col. 18 line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo to monitor battery power of the robot, control the robot to move to a charging and data receiving device to be charged and to return to previous position, as taught by Osawa. Such modification prevents the robot from running out of battery before completing the operation, and to prevents the robot from repeating the areas that the robot has already completed. 

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Ellenrieder, Phan, and Sun, and further in view of Schlee (US 2012/0103705 A1).
a.	Regarding claim 6, Guo teaches wherein each running wheel clings to the surface of the bridge and tunnel structure (Figs. 1-4, “the mobile system adopts the two drive wheels 3 and one of the universal wheels 5, which increases the flexibility of the robot and enhances the obstacle-surpassing capabilities of the robot, so that the robot can adapt to a variety of wall surfaces”). 
The combination of Guo, Ellenrieder, Phan, and Sun fails to specifically teach wherein each running wheel is a Mecanum wheel, and the Mecanum wheel is driven by an independent electrode.
However, in the same field of endeavor, Schlee teaches wherein each running wheel is a Mecanum wheel, and the Mecanum wheel is driven by an independent electrode (Claims 6, 9, 12, “each said wheels on said mobile units are Mecanum wheels, each driven independently by a motor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo to include Mecanum wheels driven by independent electrodes, as taught by Schlee. Such modification allows the robot to move in any direction.  

15.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Ellenrieder, Phan, and Sun, and further in view of Xiong (US 2019/0160669 A1).
a.	Regarding claim 7, Guo fails to specifically teach receiving a control command of patrolling, performing path planning and obstacle avoidance according to the control command, realizing self-adaptive adjustment of measurement parameters in different inspection environments by a fuzzy control method, collecting an image of the damage condition of the surface of a bridge and tunnel structure, obtaining the damage condition of the inside of the bridge and tunnel structure by a radar, performing image stitching, performing full waveform inversion and three-dimensional reverse time migration imaging on a radar inspection result, then automatically identifying the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result, and realizing three-dimensional modeling of the damages of the bridge and tunnel structure in combination with the position information so as to display the positions and types of the damages of the bridge and tunnel structure in a three-dimensional form. 
However, Ellenrieder teaches:
	receiving a control command of patrolling, performing path planning and obstacle avoidance according to the control command (Page 6, “3D obstacle avoidance and trajectory planning”), realizing self-adaptive adjustment of measurement parameters in different inspection environments, collecting an image of the damage condition of the surface of a bridge and tunnel structure, obtaining the damage condition of the inside of the bridge and tunnel structure by a radar (Pages 2-3, “III. USV Design and Configuration for USV-Based Bridge Inspection”, “B. Functional Considerations for System Design”, Page 6, “1) Mission payloads – Imaging technologies”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, Ellenrieder, Phan, and Sun, to include a laser radar for performing three-dimensional observation on the bridge and tunnel structure so as to create a map in real time and correct the position of the wall climbing robot, an image inspection device and a radar inspection device so as to obtain the damage conditions of the surface and the inside of the bridge and tunnel structure within a certain range, as taught by Ellenrieder. Such modification allows the robot to detect condition of the bridge and tunnel structure with improved accuracy. 
Yet, Ellenrieder fails to specifically teach performing image stitching, performing full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, automatically identifying the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result, and realizing three-dimensional modeling of the damages of the bridge and tunnel structure in combination with the position information so as to display the positions and types of the damages of the bridge and tunnel structure in a three-dimensional form. 
However, in the same field of endeavor, Phan teaches performing image stitching on a collected image ([0060], “In a next processing step 162, the different images from the various cameras are registered and stitched into single multi-channel images. For stitching the various camera images together, a homography is generated by matching like features that overlap across different images of the structure that are taken from different orientations or fields of view (e.g., such as upper and lower images of a structure, images taken at different vertical or horizontal angles with respect to the structure, and the like), and/or that are taken at different wavelengths.”), automatically identifying the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result ([0092], “The server 401 can be programmed or otherwise configured with machine learning algorithms, which may be used to automatically identify structural defects and structural inefficiencies, without human intervention. The server 401 may be adapted to automatically recognize structures without defects, and use those structures as baselines to identify structures with defects, without human intervention.”), and realizes three-dimensional modeling of the damages of the bridge and tunnel structure in combination with position information so as to display the positions and types of the damages of the bridge and tunnel structure in three-dimensional form ([0092], “The server 401 can be programmed or otherwise configured with machine learning algorithms, which may be used to automatically identify structural defects and structural inefficiencies, without human intervention. The server 401 may be adapted to automatically recognize structures without defects, and use those structures as baselines to identify structures with defects, without human intervention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, to perform image stitching on collected images and automatically identify damages by a deep learning algorithm for an image stitching result, as taught by Phan. Such modification eliminates a need for human intervention.  
Yet, Phan fails to specifically teach the controller terminal performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, automatically identifies the damages of the bridge and tunnel structure by a deep learning algorithm for an image stitching result and a radar inspection result.
However, Sun teaches the controller terminal performs full waveform inversion and three-dimensional reverse time migration imaging on radar inspection data, and automatically identifies the conditions of the structure by a deep learning algorithm for a radar inspection result (Col. 16 line 45-Col. 18 line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Guo, as modified by Ellenrider and Phan, with the data processing method of Sun, which includes performing full waveform inversion and three-dimensional reverse time migration imaging to identify the conditions of the structure. Such modification provides high-resolution images of subsurface of structure and thus improves precision in identifying the damages of the structure. 
The combined prior art references do not explicitly teach realizing self-adaptive adjustment of measurement parameters by a fuzzy control method.
However, in the same field of endeavor, Xiong teaches realizing self-adaptive adjustment of measurement parameters by a fuzzy control method ([0012], “adjusting control parameter(s) of the robot servo … In this embodiment, each of the control parameter(s) is a parameter of an automatic control related algorithm. The algorithm includes, but is not limited to an algorithm such as … a fuzzy control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, Phan, and Sun, to use a fuzzy control method of Xiong to realize self-adaptive adjustment parameters in different inspection environments. Such modification leans into the advantages of a fuzzy control including producing accurate results even when data collected by the robot is imprecise or inaccurate.   

b.	Regarding claim 8, the combination of Guo, Ellenrieder, Sun, and Xiong fails to specifically teach the deep learning algorithm automatically identifies and labels different damage types through model training.
 However, Phan further teaches the deep learning algorithm automatically identifies and labels different damage types through model training ([0129], “Once each energy issue receives a class label, the system calculates the leak severity using a physics-based modeling approach. The system uses a probabilistic machine-learning algorithm to determine the temperature difference between the estimated indoor temperature and the recorded external air temperature. The temperature difference and the leak class' material properties allow the system to estimate the leak's R-value (i.e., the thermal resistance).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, Phan, Sun and Xiong, to use the method of deep learning algorithm that automatically identifies and labels different damage types through model training, as taught by Phan, and apply the method to the teachings of Guo to identify and label damages of bridge and tunnel structure. Such modification allows the robot to continuously learn and update different types of damages without human invention.  

16.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Ellenrieder, Phan, Sun, and Xiong, and further in view of Choi (EP 3367199 A1).
a.	Regarding claim 9, the combination of Guo, Ellenrieder, Phan, Sun, and Xiong fails to specifically teach wherein in a patrolling process, the state information of the wall climbing robot is read periodically, and the battery power, position, and trajectory of the wall climbing robot are recorded. 
However, in the same field of endeavor, Choi teaches wherein in a patrolling process, the state information of the robot is read periodically ([0067] discloses location information of the robot is obtained and updated), and the battery power, position and trajectory of the robot are recorded ([0031], “The power unit 130 checks residual power of the battery”; [0085], “The storage unit 540 may store general information of the moving robot 100, i.e., a map regarding an environment in which the moving robot 100 operates, an operating program for operating the moving robot 100, a running pattern of the moving robot 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo to read state information of the robot periodically and to record battery power, position and trajectory of the robot, as taught by Choi. Such modification allows the robot to update its information and perform actions accordingly. 

b.	Regarding claim 10, the combination of Guo, Ellenrieder, Phan, Sun, and Xiong fails to specifically teach IMU navigation is adopted by the robot to automatically adjust the pose, thereby ensuring that the robot moves along a line and controls the movement distance and the rotation angle. 
However, Choi teaches IMU navigation is adopted by the robot to automatically adjust the pose, thereby ensuring that the robot moves along a line and controls the movement distance and the rotation angle ([0032], [0033] [0059]-0062], [0068]-[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, Phan, Sun, and Xiong, to automatically adjust the pose of the robot using IMU navigation in order for the robot to move along a line and control the movement distance and the rotation angle, as taught by Choi. Such modification allows the robot to automatically move to complete its operation without human intervention. 
Choi fails to specifically teach ensuring that the robot moves along a straight line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guo, as modified by Ellenrieder, Phan, Sun, and Xiong, to control the robot to move in a straight line, since the robot of Choi can be controlled to move in any direction and therefore one of ordinary skill in the art would have recognized that the robot of Choi can be controlled to move in a straight line is predictable. 

Allowable Subject Matter
17.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, a closest prior art reference is found and considered but does not reasonably teaches the limitations of claim 3. Specifically, claim 3 recites the features of “wherein the UWB base stations are divided into two groups and are symmetrically disposed at left and right sides of the bridge and tunnel structure respectively, each group comprises at least two UWB base stations, and the wall climbing robot is controlled to move in a rectangular region composed of the UWB base stations by a UWB localization mode.” The closest prior art reference Xiong et al. (US2019/0202067) teaches four UWB base stations are divided into two groups and are symmetrically disposed at left and right sides of the structure respectively, each group comprises at least two UWB base stations (see Fig. 2 and para. [0012]). However, Xiong fails to specifically teach “the wall climbing robot is controlled to move in a rectangular region composed of the UWB base stations by a UWB localization mode” as claimed in claim 3. 
 
Conclusion
18.	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Xiong et al. (US2019/0202067) teaches a computer-implemented method for localizing a robot comprising an ultra wideband (UWB) localization device.
L. Yangí et al. ("Wall-climbing robot for visual and GPR inspection," 2018 13th IEEE Conference on Industrial Electronics and Applications (ICIEA), 2018, pp. 1004-1009) teaches a wall climbing robot for inspection includes a camera for external detection and a radar for internal detection of a structure. 
Lee et al. (US 2011/0106313 A1) teaches a bridge inspection robot which is capable of climbing over an obstacle.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664